Case 3:04-cr-00023-JPJ Document 306 Filed 08/19/21 Page 1 of 4 Pageid#: 1439




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                     CHARLOTTESVILLE DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
                                                  )      Case No. 3:04CR00023-001
                                                  )
 v.                                               )      OPINION AND ORDER
                                                  )
 COLIN F. GORDON,                                 )      By: James P. Jones
                                                  )      United States District Judge
                   Defendant.                     )


      Sean M. Welsh, Assistant United States Attorney, Charlottesville, Virginia, for
United States; Colin F. Gordon, Pro se.1

      The defendant has filed a motion to reduce sentence pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). For the reasons set forth hereafter, it is ORDERED that the

motion, ECF No. 300 is DENIED.

      The defendant was sentenced by this court by judgment entered February 8,

2005, to 480 months imprisonment. His sentence was later reduced to 322 months

pursuant to the First Step Act of 2018. Op. & Order, Aug. 14, 2019, ECF No. 291.

He is currently incarcerated at CI North Lake and has a projected release date of

April 11, 2027. The ground of the defendant’s motion is the risk posed to him by

the COVID-19 pandemic.


      1
          The Federal Public Defender was appointed to represent the defendant as to this
motion, Minute Order, Dec. 29, 2020, ECF No. 301, but did not file a supplemental motion
on the defendant’s behalf nor any reply to the government’s response.
Case 3:04-cr-00023-JPJ Document 306 Filed 08/19/21 Page 2 of 4 Pageid#: 1440




      The governing statute provides that a sentence may be reduced if

“extraordinary and compelling reasons warrant such a reduction” and the reduction

“is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has not

issued any applicable policy statements after the statute was amended by the First

Step Act in 2018. Although I may not reduce the defendant’s sentence pursuant to

a non-retroactive change in sentencing law, the Fourth Circuit has held in United

States v. McCoy, 981 F.3d 271, 284, 286 (4th Cir. 2020), that when deciding a

compassionate release motion, a district court may consider any extraordinary and

compelling reason raised by the defendant.

      In exercising my discretion under § 3582(c)(1)(A)(i), I must consider the

principles set forth in United States v. Kibble, 992 F.3d 326 (4th Cir. 2021), including

the factors described in 18 U.S.C. § 3553(a), to the extent they are applicable.

      The factors under § 3553(a) do not support a sentence reduction. Gordon,

now 51 years old, has three prior state felony drug convictions for conduct between

the ages of 18 and 22. He was born in Jamaica and came to the United States at age

12 with his family but was deported in 1997, following his earlier drug convictions.

He has had no legal employment since illegally reentering the United States from

Jamaica in 2002 at age 32. According to Gordon, he worked as a taxi driver in

Jamaica. He has fathered nine children by four different women.


                                          -2-
Case 3:04-cr-00023-JPJ Document 306 Filed 08/19/21 Page 3 of 4 Pageid#: 1441




      While in prison, Gordon has engaged in numerous educational programs and

completed his GED. He has had maintained clear conduct since 2010 and serves as

a unit orderly. He is likely to be deported once he completes his present sentence.

      Gordon’s offense conduct was serious. Presentence Investigation Report

(PSR) ¶¶ 13–17, ECF No. 280. According to the PSR, once back in the United

States, Gordon became the leader of a two-year conspiracy that brought over 1.5

kilograms of cocaine from New York to the Charlottesville, Virginia, area, “cooked”

it into crack cocaine, and distributed it. At least six others worked for Gordon in his

drug business. Gordon routinely carried a firearm while selling drugs. In motel

rooms used by Gordon and coconspirators, police found firearms, large amounts of

cocaine, and over $78,000 in cash. After being arrested, Gordon gave a false name

until his fingerprints finally revealed his true identity.

      Gordon, although suffering from a preexisting condition which may make him

more vulnerable to COVID-19 induced illnesses, denied the offer of a COVID-19

vaccine. Gov’t’s Suppl. Resp. Ex. 1 at 2–3, ECF No. 305-1. Therefore, Gordon’s

medical conditions do not raise any extraordinary or compelling reasons to invoke a

sentence reduction.

       Considering this factor, as well as those set forth in § 3553(a), I do not find it

appropriate to grant the motion.




                                           -3-
Case 3:04-cr-00023-JPJ Document 306 Filed 08/19/21 Page 4 of 4 Pageid#: 1442




                                          ENTER: August 19, 2021

                                          /s/ JAMES P. JONES
                                          United States District Judge




                                    -4-
